Shaw, C. J.
The whole clause is to be taken together “ at the rate of one dollar and twenty five cents per load of two tons each.” The words “ two tons ” show what was to be considered a load. The words “ at the rate of” show that it was to be at the rate of so much for two tons. “ At the rate of” so much “ per load,” without defining the load, would be useless. This writing is not made for the benefit of one party more than of the other, but of both. It is very clear that it must be computed for two tons, whether the load be larger or smaller.
To admit the evidence offered would be to put paroi evidence against written language, which was as plain as language could make it. The custom being uncertain was an additional reason for making it certain in the contract. The entries of one party on his own memorandum could have no effect, not being made known to or acted upon by the other party. What the defendants’ agent supposed cannot control the written agreement. The evidence as to the plaintiff’s mode of ascertaining the weight had no bearing upon the construction of the contract.

Exceptions overruled.